DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  “the reset module” should read --a reset module--. Claim 6 is not dependent upon claim 4 which contains a reset module.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 12, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2020/0410203).
In regard to claim 1, Chang et al. teach a fingerprint recognition circuit, comprising: a light sensing detection module comprising a first transistor, a photosensitive unit and a storage capacitor (fig. 10), wherein the first transistor comprises a gate electrically connected to a charging control signal line (S(x)), a first electrode electrically connected to a first fixed potential signal line (V1), and a second electrode electrically connected to a cathode of the photosensitive unit (Q4 connected to D1 cathode); wherein an anode of the photosensitive unit is electrically connected to a first node (node A); and wherein the storage capacitor comprises a first plate electrically connected to the first node (C1 connected to node A), and a second plate electrically connected to a second fixed potential signal line (V2); an acquisition module, wherein the acquisition module comprises a control terminal electrically connected to the first node (Q1 connected to node A through control terminal), an input terminal electrically connected to a third fixed potential signal line (V0), and an output terminal; and an output module, wherein the output module 
In regard to claim 3, Chang et al. teach wherein the acquisition module comprises a second transistor, the second transistor comprising a gate electrically connected to the first node and a first electrode electrically connected to the third fixed potential signal line (Q1).
In regard to claim 5, Chang et al. teach wherein the second transistor is an N-type transistor (paragraph 23), and a second fixed potential of the second fixed potential signal line is greater than a turn-on potential of the second transistor (V0 and paragraph 23, V0 must be larger than the turn-on potential because the transistor turns on).
In regard to claim 12, Chang et al. teach wherein the output module comprises: a fourth transistor, wherein the fourth transistor comprises a gate electrically connected to the read control signal line (Q2 connected to G(x)), a first electrode electrically connected to a second electrode of the second transistor (see connection between Q1 and Q2), and a second electrode electrically connected to the read signal line (R(y)).
	In regard to claim 13, Chang et al. teach wherein the photosensitive unit comprises a photodiode (D1).
	In regard to claim 16, Chang et al. teach during a light sensing detection period of a fingerprint recognition cycle, providing, by the first transistor, a first fixed potential of the first fixed potential signal line to the cathode of the photosensitive unit in response to the charging control signal (fig. 10, when S(x) is high the voltage V1 is provided to cathode): charging, by the photosensitive unit, the storage capacitor utilizing the photocurrent generated under the illumination (paragraph 30, current flowing to node A to charge capacitor): acquiring, by the acquisition module, a potential of the first node in response to a read control signal of the read control signal line: and reading, by the output module, a signal of the first node .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Sun (US 2017/0116917).
	In regard to claim 2, Chang et al. teach all the elements of claim 2 except wherein the storage capacitor has a capacitance value greater than a capacitance value of an equivalent parasitic capacitance of the photosensitive unit (Chang et al. is silent as to the sizes of the capacitances).
	Sun teaches a storage capacitor with a value greater than the parasitic capacitance (paragraph 85. Storage capacitor is 2-50 times the size of the parasitic capacitance).
	The two are analogous art because they both deal with the same field of invention of electrical circuitry.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chang et al. with the relative capacitance sizes of Sun. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chang et al. with the relative capacitance sizes of Sun because a relatively large parasitic capacitance would alter the intended function of the circuit and larger storage capacitor would ensure correct operation.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Tada et al. (US 2021/0313384).
In regard to claim 14, Chang et al. teach all the elements of claim 14 except wherein the photosensitive unit comprises at least two photodiodes connected in parallel.
Tada et al. teach wherein the photosensitive unit comprises at least two photodiodes connected in parallel (fig. 5 PD1 and PD2).

At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chang et al. with the multiple photodiodes of Tada et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chang et al. with the multiple photodiodes of Tada et al. because it would allow for the detection of multiple types of biological features.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Honick (US 4852152).
In regard to claim 15, Chang et al. teach all the elements of claim 15 except a temperature compensation capacitor.
Honick teaches a temperature compensation capacitor (column 3 line 65-column 4 line 6).
	The two are analogous art because they both deal with the same field of invention of electrical circuitry.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chang et al. with the variable capacitance of Honick. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chang et al. with the variable capacitance of Honick because it would allow the device to work reliably at a wide range or temperatures.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Shih (US 2021/0406508).
In regard to claim 21, Chang et al. teach all the elements of claim 21 except a display device, comprising: a display panel having a display region, wherein at least a part of the display region is reused as a fingerprint recognition region, and a processor electrically connected to the read signal line in the fingerprint recognition circuit and configured to recognize a fingerprint based on a signal read from the read signal line.
Shih teaches a display device, comprising: a display panel having a display region, wherein at least a part of the display region is reused as a fingerprint recognition region, and a processor electrically connected to the read signal line in the fingerprint recognition circuit and configured to recognize a fingerprint based on a signal read from the read signal line (fig. 3 and paragraph 35).

At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chang et al. with the display of Shih. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Chang et al. with the display of Shih because the display of Shih would provide the user with additional functionality and improve the user experience.
Allowable Subject Matter
Claims 4, 6-11 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: In regard to claims 4 and 6-11, the prior art fails to teach the reset module electrically connected in the manner required by the claims.
In regard to claim 17, the prior art fails to teach or make obvious the first and second detection sub-periods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH R HALEY/Primary Examiner, Art Unit 2623